                             IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     JOHN MANCINI,                                                  CNILACTION
                          Plaintiff
                   V.

     ANDREW SAUL,
     Commissioner of the Social Security
     Administration,
           Defendant                                                        NO. 19-2363

                                           ORDER

            AND NOW, this '2.. 3/ day of ::,-A/'./ u J4-   ~~    , 2020, after review of the Report

     and Recommendation of Carol Sandra Moore Wells, United States Magistrate Judge, it is hereby

     ORDERED that:

            1.     The Report and Recommendation is APPROVED and ADOPTED;

            2.     The Commissioner's Amended Uncontested Motion to Remand is GRANTED;

            3.     Plaintiff's Request for Review is GRANTED; and

..         4.      This case is REMANDED to the Commissioner of Social Security, pursuant •to
                   sentence four of 42 U.S.C. § 405(g), so that an Administrative Law Judge can
                   further evaluate Plaintiff's mental health treatment notes.



                                                      BY THE COURT:
